DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-8 are pending.
Drawings
4.	Figures 6-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claims 5 and 8 are objected to because of the following informalities: On line 6 of claims 5 and 8 respectively, the Examiner suggests deleting each occurrence of “on one side” to improve claim language clarity therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yosui et al. US 2015/0214915.
As per claims 1-2, 4-6, and 8, Yosui et al. discloses in Fig. 4 a noise filter circuit (Paragraph 23, common mode filter 101) comprising:
	as per claims 1 and 4, a dielectric layer (e.g. base material layer BML2) having one side (e.g. top side) on which an input line (e.g. via conductor line that is electrically connected between terminal P1 and electrode E11), an input loop line (e.g. inductor electrode L11), a capacitor connection line (e.g. via conductor line which connects inductor electrode L11 to inductor electrode L12; The defined via conductor line is necessarily “a capacitor connection line” since the conductor line electrically connects the inductor electrode L11 to capacitor C3 via the inductor electrode L12.), and an output line (e.g. electrode E31) are formed (The via conductor line between terminal P1 and electrode E11, the inductor electrode L11, a portion of the via conductor line between electrodes L11 and L12, and the electrode E31 are all formed on the top side of the layer BML2.), the input line, the input loop line, and the capacitor connection line being connected in series in this order (The defined “input line, input loop line, and the capacitor connection line” are connected in series in this order, from terminal P1 to inductor L11 to inductor L12.), and having another side (e.g. bottom side of layer BML2) on which an output loop line (e.g. inductor electrode L12) connected between the capacitor connection line and the output line (The inductor electrode L12 is electrically connected between the electrode E31 and the via conductor line that connects inductor L11 to inductor L12.) and a ground conductor (e.g. inductor L4; Inductor L4 is necessarily a “ground conductor” since the inductor is directly connected to GND.) surrounding the output loop line are formed (Inductor L4 surrounds a right side of the inductor electrode L12 when viewing the filter 101 in a vertical stacking direction. The inductor electrodes L12 and L4 are disposed either directly or indirectly on the bottom side of layer BML2.); and a capacitor (e.g. capacitor C3) having one end connected to the capacitor connection line and another end connected to the ground conductor (Capacitor C3 has one end that is disposed directly above layer BML2 that is electrically connected to the via conductor that connects inductors L11 and L12. Capacitor C3 has another end directly above layer BML3 that is connected to inductor L4 via inductor L3.), wherein a winding direction of the input loop line from the input line to the capacitor connection line is the same as a winding direction of the output loop line from the capacitor connection line to the output line (A winding direction of the inductor L11 from the “input line to the capacitor connection line” is counterclockwise, which is the same as a winding direction of inductor L12 from “the capacitor connection line to the output line”.), and the input loop line is disposed in a region inside or outside the output loop line as viewed in a thickness direction of the dielectric layer (When viewing the filter in the vertical direction, at least a portion of the inductor L11 is disposed within the inductor L12.);
	as per claims 2 and 4, wherein each of the input loop line and the output loop line has a partially opened rectangular loop shape (As shown, each of the inductors L11 and L12 has a partially opened rectangular loop shape.);
	as per claim 4, a long side of the input loop line (e.g. horizontal bottom side of the inductor L11) and a long side of the output loop line (e.g. vertical left side of the inductor L12) are orthogonal to each other as viewed in a thickness direction of the dielectric layer (Each of the defined sizes are orthogonal to one another when viewing in the vertical direction of the layer BML2.);
as per claims 5 and 8, a dielectric layer (e.g. base material layer BML2) having one side (e.g. top side) on which a positive-electrode-side input line (e.g. via conductor line that is electrically connected between terminal P1 and electrode E11), a positive-electrode-side input loop line (e.g. inductor electrode L11), a positive-electrode-side capacitor connection line (e.g. via conductor line which connects inductor electrode L11 to inductor electrode L12; The defined via conductor line is necessarily “a capacitor connection line” since the conductor line electrically connects the inductor electrode L11 to capacitor C3 via the inductor electrode L12.), a positive-electrode-side output line (e.g. electrode E31), a negative-electrode-side input line (e.g. via conductor line that is electrically connected between terminal P2 and electrode E21), a negative-electrode-side input loop line (e.g. inductor electrode L21), a negative-electrode-side capacitor connection line (e.g. via conductor line which connects inductor electrode L21 to inductor electrode L22; The defined via conductor line is necessarily “a capacitor connection line” since the conductor line electrically connects the inductor electrode L21 to capacitor C4 via the inductor electrode L22.), and a negative-electrode-side output line (e.g. electrode E41) are formed (The via conductor line between terminal P2 and electrode E21, the inductor electrode L21, a , the positive-electrode-side input line, the positive-electrode-side input loop line, and the positive-electrode-side capacitor connection line being connected in series in this order (The defined “positive-electrode-side input line, positive-electrode-side input loop line, and the positive-electrode-side capacitor connection line” are connected in series in this order, from terminal P1 to inductor L11 to inductor L12.), the negative-electrode-side input line, the negative-electrode-side input loop line, and the negative-electrode-side capacitor connection line being connected in series in this order (The defined “negative-electrode-side input line, negative-electrode-side input loop line, and the negative-electrode-side capacitor connection line” are connected in series in this order, from terminal P2 to inductor L21 to inductor L22.), and having another side (e.g. bottom side of layer BML2) on which a positive-electrode-side output loop line (e.g. inductor electrode L12) connected between the positive-electrode-side capacitor connection line and the positive-electrode-side output line (The inductor electrode L12 is electrically connected between the electrode E31 and the via conductor line that connects inductor L11 to inductor L12.) and a negative-electrode-side output loop line (e.g. inductor electrode L22) connected between the negative-electrode-side capacitor connection line and the negative-electrode-side output line (The inductor electrode L22 is electrically connected between the electrode E41 and the via conductor line that connects inductor L21 to inductor L22.) are formed; and a capacitor (e.g. capacitor C1) having one end connected to the positive-electrode-side capacitor connection line and another end connected to the negative-electrode-side capacitor connection line (As shown in Figs. 1 and 4, a top end (i.e. “one end”) of capacitor C1 is connected to the inductor L1 which at least in part includes “the positive-electrode-side capacitor connection line” and a bottom end (i.e. “another end”) of capacitor C1 is electrically connected to the inductor L2 which at least in part includes “the negative-electrode-side capacitor connection line” via inductor L3 and capacitor C2.), wherein a winding direction of the positive-electrode-side input loop line from the positive-electrode-side input line to the positive-electrode-side capacitor connection line is the same as a winding direction of the positive-electrode-side output loop line from the positive-electrode-side capacitor connection line to the positive-electrode-side output line (A winding direction of the inductor L11 from the “input line to the capacitor connection line” is counterclockwise, which is the same as a , wherein a winding direction of the negative-electrode-side input loop line from the negative-electrode-side input line to the negative-electrode-side capacitor connection line is the same as a winding direction of the negative-electrode-side output loop line from the negative-electrode-side capacitor connection line to the negative-electrode-side output line (A winding direction of the inductor L21 from the “input line to the capacitor connection line” is counterclockwise, which is the same as a winding direction of inductor L22 from “the capacitor connection line to the output line”.);
as per claim 5, the positive-electrode-side input loop line is disposed in a region inside or outside the positive-electrode-side output loop line as viewed in a thickness direction of the dielectric layer (When viewing the filter in the vertical direction, at least a portion of the inductor L11 is disposed within the inductor L12.), and the negative-electrode-side input loop line is disposed in a region inside or outside the negative-electrode-side output loop line as viewed in the thickness direction of the dielectric layer (When viewing the filter in the vertical direction, at least a portion of the inductor L21 is disposed within the inductor L22.); and
as per claims 6 and 8, wherein each of the positive-electrode-side input loop line and the positive-electrode-side output loop line has a partially opened rectangular loop shape (As shown, each of the inductors L11 and L12 has a partially opened rectangular loop shape.); a long side of the positive-electrode-side input loop line (e.g. horizontal bottom side of the inductor L11) and a long side of the positive-electrode-side output loop line (e.g. vertical left side of the inductor L12) are orthogonal to each other as viewed in a thickness direction of the dielectric layer (Each of the defined sizes are orthogonal to one another when viewing in the vertical direction of the layer BML2.), and each of the negative-electrode-side input loop line and the negative-electrode-side output loop line has a partially opened rectangular loop shape (As shown, each of the inductors L21 and L22 has a partially opened rectangular loop shape.); a long side of the negative-electrode-side input loop line (e.g. horizontal bottom side of the inductor L21) and a long side of the negative-electrode-side output loop line (e.g. vertical left side of the inductor L22) are orthogonal to each other as viewed in a thickness direction of the dielectric layer (Each of the defined sizes are orthogonal to one another when viewing in the vertical direction of the layer BML2.).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yosui et al. US 2015/0214915 in view of Sim et al. US 2017/0026019.
As per claims 3 and 7, Yosui et al. discloses the noise filter circuit of claims 1 and 5 respectively, but does not disclose as per claim 3, wherein each of the input loop line and the output loop line has a partially opened circular loop shape; and as per claim 7, wherein each of the positive-electrode-side input loop line, the positive-electrode-side output loop line, the negative-electrode-side input loop line, and the negative-electrode side output loop line are has a partially opened circular loop shape.
However, Sim et al. exemplarily discloses a filter in Fig. 1 comprising coils 21-24 which are rectangular in shape, however can alternatively be a circular shape (Paragraph 67 of Sim et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed each of the rectangular loop lines of Yosui et al. to have alternatively been a circular shape, as being an obvious design consideration based on the exemplary teachings of Sim et al. As an obvious consequence of the modification, the combination would have necessarily included: as per claim 3, wherein each of the input loop line and the output loop line has a partially opened circular loop shape; and as per claim 7, wherein each of the positive-electrode-side input loop line, the positive-electrode-side output loop line, the negative-electrode-side input loop line, and the negative-electrode side output loop line are has a partially opened circular loop shape.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843